

115 SRES 219 IS: Designating July 13, 2017, as “Summer Learning Day”, a day to reflect on the importance of providing young people with safe, productive, and enriching activities every summer, ensuring the young people return to school in the fall with the skills vital to succeed in the year ahead.
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 219IN THE SENATE OF THE UNITED STATESJuly 13, 2017Mr. Wyden (for himself and Mr. Hatch) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating July 13, 2017, as Summer Learning Day, a day to reflect on the importance of providing young people with safe, productive, and enriching
			 activities every summer, ensuring the young people return to school in the
			 fall with the skills vital to succeed in the year ahead.
	
 Whereas summer learning loss widens an already existing achievement gap that stays constant during the 9-month school year;
 Whereas summer learning loss disproportionately impacts the learning of children from lower-income households or with special educational needs;
 Whereas, during the summer, students lose approximately 2 months of grade level equivalency in math computation skills and low-income students lose an additional 2 months in reading achievement;
 Whereas effective summer programs can bridge the eighth to ninth grade transition and strategically decrease dropout rates of high risk students;
 Whereas only 1 in 7 students received the nutrition and meals they needed during the summer of 2016;
 Whereas summer learning programs contribute to the academic and social growth of students, provide safe and healthy spaces for children during the summer, and give young people the tools necessary for success in school;
 Whereas summer youth employment programs provide young people with access to meaningful experiences that foster interest in potential careers, encourage financial and personal responsibility, and emphasize community engagement;
 Whereas many organizations, including public agencies, schools, libraries, museums, recreation centers, camps, and businesses, assist with the personal development of young people through summer activities;
 Whereas students who do not receive supervision during the summer are far more likely to receive poor grades, exhibit behavioral issues, and drop out of school;
 Whereas summer learning contributes to increasing high school graduation rates; and Whereas summer learning is a crucial component in ensuring that all students graduate from high school and emerge ready for the next endeavor, which may be to attend college or start a career: Now, therefore, be it
	
 That the Senate designates July 13, 2017, as Summer Learning Day. 